This was an application for a Writ of Error to a judgment of the Superior Court of Brooke county. The petitioner was indicted for malfeasance in his office of Justice of the Peace. The Indictment charged, that he, out of mere malice, and evil disposition towards a certain John Hindman, a Surveyor of the high-way, and with a wicked and malicious intent to disquiet, defraud and oppress the said J. H. and falsely, wickedly and maliciously to cause the said J. H. to be put to costs and expenses, unjustly, wickedly, maliciously, and unlawfully wrote, signed and issued under -his own hand as such Justice of the Peace, a certain Warrant or Summons, to a Constable directed, commanding him to summon the said John Hindman, to appear before him the said William Wallace, to answer to a certain complaint and Information of a certain John Walker, made against him the said John Hindman, for not keeping a road (describing it) in repair, and upon that warrant or summons caused the said J. H. to appear before him the said W. W. as such Justice of the Peace, to answer the complaint aforesaid, and upon a hearing therein, did not acquit the said J. H. of the complaint aforesaid, but unlawfully, corruptly, and wickedly adjudged the said J. H. to pay the costs of the same ; whereas, in truth and in fact, the said John Walker never did make to the said William Wallace, nor to any other Justice of the Peace, the Complaint or Information aforesaid against the said J. H. nor did the said John Walker, nor any other person, direct the said prosecution, but the said William Wallace falsely and wickedly used the name of the said John Walker, without his knowledge, and against his directions, in contempt of his the said William Wallace’s oath, and duty, as a Justice of the *166Peace, to the evil example, &c. &c. To this Indictment the Defendant pleaded Not Guilty, and the jury convicted him, and assessed his fine to be one hundred dollars. The Superior Court thereupon entered a judgment against him, that he be removed from his office of Justice of the Peace, and that he is incapable of exercising the duties of the same, and also a judgment for the fine.
The application for a Writ of Error was refused.
Note (in edition of 1853). — See The Commonwealth v. John Alexander, 1 Virg. Cases, 156; and The-Commonwealth v. Moses Mann. Ib. 308.